Citation Nr: 0002533	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  97-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a 
fibrosarcoma of the right groin, currently rated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	To be clarified




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In December 1997, the Board awarded a compensable (10 
percent) rating for the veteran's service-connected residuals 
of a fibrosarcoma of the right groin.  Thereafter, the 
veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In response to an April 
1999 Appellee's Motion for Remand and to Stay Proceedings 
("Appellee's Motion") requesting items of relief to include 
vacating the Board's December 1997 disposition, but only to 
the extent that an evaluation in excess of 10 percent was not 
awarded and remanding the claim for development to include 
affording the veteran opportunity to "submit additional 
evidence and argument" relative to the claim, the Court, in 
May 1999, so ordered the same.  [citation redacted].   

Thereafter, the appeal was returned to the Board.


REMAND

With respect to the issue listed on the title page, the Board 
finds that such claim is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Concerning the veteran's claim for a rating in excess of 10 
percent for his service-connected residuals of a fibrosarcoma 
of the right groin, the Board observes, as was noted in the 
Appellee's Motion, that in its December 1997 decision the 
Board inferred, based on the report of the veteran's January 
1995 VA examination, that his paresthesias and fasciculations 
in the area of his right groin were of an etiologic origin 
which the examination may not have supported.  In this 
regard, the Board inferred that those manifestations were 
traceable to his external cutaneous nerve of the thigh, when 
in fact the examination report does not specify which nerve 
or nerves may have been damaged when the veteran underwent 
the surgical excision of a sarcoma involving his right groin.  
Given the foregoing observation, then, and in compliance with 
the related request advanced in the Motion, the Board is of 
the view that pertinent examination by VA, as specified in 
greater detail below, should be performed before further 
appellate action ensues.  Further development to facilitate 
the accomplishment of the same is, therefore, specified 
below.

The Board further observes that, based on a February 1998 
item of correspondence mailed to the Board by attorney Dewey 
L. Crepeau and notwithstanding such attorney's presumed non-
response to an August 1999 item of correspondence sent him by 
the Board, it is unclear whether such individual continues to 
represent the veteran in his appeal.  Further development to 
obtain clarification of such matter is, therefore, specified 
below.

Accordingly, the case is REMANDED for the development 
specified with particularity hereinbelow.  The RO is advised 
that full compliance with the specific terms of the REMAND, 
as set forth hereinbelow, is essential.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).   

1.  The RO should contact the veteran and 
specifically inform him of his 
opportunity to submit 'additional 
evidence and argument' pertaining to the 
issue on appeal.

2.  The RO should contact attorney Dewey 
L. Crepeau, Crepeau and Allen, 2501 West 
Ash St., Columbia, Missouri 65203, and 
inquire whether he is still representing 
the veteran in his appeal.  If such 
individual indicates that he is no longer 
representing the veteran, the RO should, 
in such event, provide the veteran with 
appropriate documentation to enable him 
to enlist alternative representation.


3.  Thereafter, the RO should arrange for 
the veteran to undergo the a VA 
examination by a board certified 
neurologist, if available, to determine 
the current status of any residual 
neurological disablement related to the 
surgical excision of a sarcoma involving 
his right groin. In addition, with 
respect to any paresthesias and/or 
fasciculations the veteran may be found 
to have in the area of his right groin, 
the VA examiner should identify the nerve 
or nerves to which such manifestation(s) 
is(are) traceable.  Any special 
diagnostic studies deemed necessary 
should be performed, and the claims 
folder should be made available to the 
examiner for review prior to the 
examination.  

4.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




